Citation Nr: 0835027	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for stomach ulcers.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran was provided a travel Board hearing in August 
2004.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

This matter was last before the Board in December 2005 when 
it was remanded for further development.  That development 
has been completed and the matter is now ready for 
consideration by the Board.  


FINDING OF FACT

The veteran did not incur chronic stomach ulcers in service.  


CONCLUSION OF LAW

Service connection for stomach ulcers is not established.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Notice was sent in letters dated in September 2002 and 
January 2006 and the claim was readjudicated in an August 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained the veteran's service treatment records and 
all available VA records, assisted the veteran in obtaining 
evidence, obtained a medical opinion as to the etiology of 
the veteran's claimed stomach ulcers, and afforded the 
veteran the opportunity to give testimony before the Board.  
In furtherance of the Board's December 2005 remand, VA 
attempted to obtain treatment records dated in March 1988 
from the Fayetteville, NC VA medical center, but received a 
response indicating that those records were unavailable.  
Accordingly, no further development is necessary in this 
regard.  See 38 C.F.R. § 3.159(c)(2).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection for peptic ulcers may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service treatment records reveals multiple 
complaints of and treatment for stomach problems without an 
actual diagnosis during the veteran's service. 

A VA medical record contains a diagnosis of duodenal ulcer 
disease in July 1988, 14 months after the veteran was 
discharged from service.  A July 1998 VA treatment note 
documents complaint of abdominal pain and occasional blood in 
the stool and assesses rule out peptic ulcer disease.  
Current VA treatment records show the veteran is currently 
treated for GERD and dyspepsia, and note a history of peptic 
ulcer disease.  However, an upper gastrointestinal series in 
July 2002 showed evidence of an old ulcer but no active 
problem or ulceration at the time.  Subsequent VA records 
show no current diagnosis of stomach ulcers or any residuals 
thereof.  

In February 2007, the veteran was provided a VA examination 
to address his claim.  The examiner specifically remarked 
that the VA treatment records and entire claims file had been 
reviewed.  At the time of the examination, the veteran denied 
any problems with ulcers, but complained of a sensation of 
something moving up from the lower abdomen to the upper 
abdomen, lasting a couple of minutes and occurring 2 to 3 
times per week.  He denied nausea or vomiting.  His weight 
was stable and he was able to eat without stomach pain, 
although he reported stomach pain when he delayed eating.  He 
also denied constipation and diarrhea.  He had regular bowel 
movements.  He denied hematchezia or melena in his recent 
history.  He denied vomiting blood, but reported heartburn 
that had improved to the point where he no longer required 
medication.  The examiner noted the prior history of peptic 
ulcer disease, as outlined above, but did not diagnose peptic 
ulcer disease.  The examiner opined that it was less likely 
than not that the veteran's ulcer problems began in service.  
The examiner found no evidence of gastrointestinal problems 
at the time and attributed the veteran's reported stomach 
sensations to a psychiatric disorder.

The veteran is not currently diagnosed as having stomach 
ulcers and has no residuals of prior peptic ulcer disease.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992); 
see also Rabideau, 2 Vet. App. at 141.  The Board 
acknowledges the apparent prior history of peptic ulcer 
disease, but finds that this condition resolved and has not 
resulted in any current disability.  Indeed, the February 
2007 examination resulted in no evidence of gastrointestinal 
problems.  Because the veteran is not currently diagnosed as 
having stomach ulcers or any residual disability thereof, 
service connection cannot be directly or presumptively 
established and the claim must be denied.  Id.  


ORDER

Entitlement to service connection for stomach ulcers is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


